DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 10 are pending for examination.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/19 and 06/14/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heisei (JP 3598732) in view of Masahiro (“Software Verification Program and Software Verification System”).

As to claim 1, Masahiro teaches a system construction assisting apparatus, comprising: 
a task confirmation unit that changes, with information indicating a configuration change task to be verified (“…verification model…” para. 0008), information indicating a state that each constituent element of a target system can enter (“…target system…” para. 0082), and information indicating a state transition task for making transition of each constituent element between the states serving as input (“…a verification model of a system to be verified from a software model output by a model conversion part 113 and an external environment model designated to be used by an external environment model selection part 116. In this case, if there is attribute information which does not match with the interface variable of the external environment , and executes the configuration change task (“…The verification model component 142 is obtained by changing the interface variable name to the name of the boundary variable stroke for the code of the external environment model Stroke 3 recorded in the external environment model database 114…” para. 0083) to obtain an execution result (“…the calculation result according to the execution order of the program, and specifically, is a program dependency relationship that is a dependency relationship between statements and a variable dependency relationship that is a dependency relationship between variables…” para. 0023) of the configuration change task in all system (“…the dependency relationship refers to a relationship that may affect the calculation result according to the execution order of the program, and specifically, is a program dependency relationship that is a dependency relationship between statements and a variable dependency relationship that is a dependency relationship between variables…” para. 0049) and (“…The verification model generation program 1131 executes the inference process of FIG. 3, and the attribute information of the variable stroke is updated…” para. 0061) states that the target system can enter; and 
a dependence relationship calculation unit (“the dependency relationship limiting unit…” para. 0068) that calculates a dependence relationship of each of the configuration change task on the basis of the execution result (“…Here, the dependency relationship refers to a relationship that may affect the calculation result according to the execution order of the program…” para. 0023) and (“…data indicating edge (broken line} indicating a relationship in the calculation formula…” para. 0035) and outputs information indicating a calculated dependence relationship (“…the synthesized verification model is output as a file…” para. 0070).   
While Mashiro teaches model, Masahiro does not but teaches Heisei simulated system that performs operation same as operation of the target system (“…By performing design, simulation, and control of the distributed control system, it is possible to perform verification at the logical model creation stage” para. 0009 and 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by apply the teaching of Heisei because Heisei would applying the model in a simulated system to verify the efficiency of the model.

As to claim 2, Masahiro modified by Heisei teaches the system construction assisting apparatus according to claim 1, Masahiro teaches further comprising: 
a verification environment construction unit that constructs, with verification environment information indicating a procedure in a predetermined environment serving as input (“The external environment model database 114 is stored in association with an attribute and a model part which is a template for the external environment of the software to be verified for coding or automatic code generation….” para. 0068). 
Masahiro does not but Heisei teaches constructing simulated system the simulated system in the predetermined environment (“…By performing design, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by apply the teaching of Heisei because Heisei would applying the model in a simulated system to verify the efficiency of the model.

As to claim 3, Masahiro modified by Heisei teaches the system construction assisting apparatus according to claim 1, Masahiro teaches wherein the task confirmation unit defines a system state of the target system on the basis of the information indicating a state that each constituent element of the target system can enter, makes a transition to follow the system state of the target system using the state transition task (“system verification model” para. 0057), and executes an applicable configuration change task in each of transition destinations to obtain the execution result of the configuration change task in all the system states that the target system can enter (“…The verification model component 142 is obtained by changing the interface variable name to the name of the boundary variable stroke for the code of the external environment model Stroke 3 recorded in the external environment model database 114…” para. 0083).
While Mashiro teaches model, Masahiro does not but Heisei teaches the simulated system (“…By performing design, simulation, and control of the distributed 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by apply the teaching of Heisei because Heisei would applying the model in a simulated system to verify the efficiency of the model.

As to claim 4, Masahiro modified by Heisei teaches the system construction assisting apparatus according to claim 3, Masahiro teaches wherein all of the configuration change tasks to be verified are state transition tasks (“…a verification model of a system to be verified from a software model output by a model conversion part 113 and an external environment model designated to be used by an external environment model selection part 116. In this case, if there is attribute information which does not match with the interface variable of the external environment model and the boundary variable of the corresponding software, the attribute information of the interface variable of the external environment model is change…” para. 0070), and the task confirmation unit executes the state transition task at a time of making transition of the state of the simulated system as the configuration change task (“At step 123, the verification model generation program 1131 confirms user input from the input device 12. If user input changes to change the remaining setting of a variable, then step 124 is entered…” para. 0074). 
While Mashiro teaches model, Masahiro does not but Heisei teaches the simulated system (“…By performing design, simulation, and control of the distributed 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by apply the teaching of Heisei because Heisei would applying the model in a simulated system to verify the efficiency of the model.

As to claim 5, Masahiro modified by Heisei teaches the system construction assisting apparatus according to claim 1, Masahiro teaches the state confirmation task after execution of the configuration change task to obtain a result of the task, and the dependence relationship calculation unit calculates the dependence relationship of each of the configuration change task on the basis of the execution results of the configuration change task and the state confirmation task (“…Here, the dependency relationship refers to a relationship that may affect the calculation result according to the execution order of the program…” para. 0023) and (“…data indicating the type of the relationship is stored in association with an edge (arrow) indicating a dependency relationship edge (broken line} indicating a relationship in the calculation formula…” para. 0035) and outputs information indicating a calculated dependence relationship (“…the synthesized verification model is output as a file…” para. 0070).   
Masahiro does not but Heisei teaches wherein the task confirmation unit executes, with information indicating a state confirmation task for confirming a state of a constituent element and a determination criterion (“…a property required for the system is defined as a property or an assertion, and input into a tool along with a state transition model, so that the tool examines the state of the system and determines whether or not a given property or assertion is satisfied” para. 0005) (“In step 124, dependency limiting unit 111 changes the remaining setting of each variable in the dependency information according to the user input and returns to step 122. In step 122, the extraction of the external environment model candidate is executed again in response to the change of the remaining setting of each variable” para. 0075) of the state of the constituent element using an execution result of the state confirmation task further serving as input (“Further, a plurality of parameters T 5 can be set, and each parameter T 5 includes a constraint condition P 1 and a calculation formula P 2 as shown in FIG. 9. The constraint expression P 1 is a relational expression of data of the branch of the related source and data of the branch of the related destination…” para. 0031). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by applying the teachings of Heisei because Heisei would apply conditions to satisfy needs for the target system. 

As to claim 6, Masahiro modified by Heisei teaches the system construction assisting apparatus according to claim 1, Masahiro teaches wherein the task confirmation unit includes: 
a state management unit that defines the system state of the target system on the basis of the information indicating a state that each constituent element of the target system can enter (“…A dependency relation limiting part 111 is passed to a dependency relation limiting part 111, and the dependency relation limiting part 2 retrieves a variable whose interface variable of an external environment model matches the interface variable of an external environment model from the variables of the software to be verified, and changes the remaining setting as a boundary variable. Specifically, the boundary variable is set to be left. When an interface variable is input, the variable of the dependency source direction (closer to the output) from the boundary variable changes the set variable” para. 0069) and manages the state of the simulated system to follow the system state of the target system (“…In a model inspection technique, a system is replaced with a state transition model, a property required for the system is defined as a property or an assertion, and input into a tool along with a state transition model, so that the tool examines the state of the system and determines whether or not a given property or assertion is satisfied…” para. 0005); and 
a task execution unit that executes the state transition task and/or the configuration change task in accordance with an instruction from the state management unit to obtain a result of the execution (“…In a model inspection technique, a system is replaced with a state transition model, a property required for the system is defined as a property or an assertion, and input into a tool along with a state transition model, so that the tool examines the state of the system and determines whether or not a given property or assertion is satisfied. If not, a counterexample is output” para. 0005).  
in the simulated system (“…By performing design, simulation, and control of the distributed control system, it is possible to perform verification at the logical model creation stage” para. 0009 and 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by apply the teaching of Heisei because Heisei would applying the model in a simulated system to verify the efficiency of the model.

As to claim 7, this is a method claim of claim 1.  See rejection for claim 1 above.  

As to claim 8, Masahiro modified by Heisei teaches method of claim 7, Masahiro teaches: 
constructing, when verification environment information indicating a procedure in a predetermined environment is input, on the basis of the verification environment information (“…The verifier can make this external environment model detailed, depending on the purpose of verification, or can be highly abstract. However, it is generally troublesome to prepare a software model, an external environment model, and a system verification model …” para. 0008) and (“…a model part which is a template for the external environment of the software to be verified for coding or automatic code generation….” para. 0068); and 
executing configuration task (“…The verification model component 142 is obtained by changing the interface variable name to the name of the boundary variable stroke for 
While Mashiro teaches model, Masahiro does not but Heisei teaches the simulated system in the predetermined environment (“…By performing design, simulation, and control of the distributed control system, it is possible to perform verification at the logical model creation stage” para. 0009 and 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by apply the teaching of Heisei because Heisei would applying the model in a simulated system to verify the efficiency of the model.

As to claim 9, this is a non-transitory computer readable recording medium claim of claim 1.  See rejection for claim 1 above.  Further, Masahiro teaches a non-transitory computer readable recording medium in which a system construction assisting program is recorded, the system construction assisting program (“storage medium such as a CD-ROM” para. 0022).

As to claim 10, Masahiro modified by Heisei teaches the non-transitory computer readable recording medium according to claim 9, Masahiro teaches the system construction assisting program causing the computer to perform: 
processing of constructing, with verification environment information indicating a 6Docket No. J-19-0005 procedure of constructing the simulated system in a predetermined environment serving as input, (“The external environment model database 114 is stored in  and executing the configuration change task in the processing of obtaining the execution result of the configuration change task (“…the synthesized verification model is output as a file…” para. 0070).   
While Mashiro teaches model, Masahiro does not but Heisei teaches the simulated system in the predetermined environment; and processing of accessing the simulated system (“…By performing design, simulation, and control of the distributed control system, it is possible to perform verification at the logical model creation stage” para. 0009 and 0050).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Masahiro by apply the teaching of Heisei because Heisei would applying the model in a simulated system to verify the efficiency of the model.

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Kim, (US PUB 2015/0205697), discloses a simulation of software development (title, abstract, and figures 1 – 6).
Ito, (US PUB 2012/0123764), discloses a method for assigning computational resource to be used in simulation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194